Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-20 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 1, 3-6, 11, and 15-16 are amended
b.	This is a final action on the merits based on Applicant’s claims submitted on 12/28/2021.


EXAMINER’S COMMENTS

Regarding claims 5 and 15 previously objected for minor informalities, claims 5 and 15 have been amended according to the Examiner’s suggestion and thus the previous objection has been withdrawn.
Regarding claims 1-20 previously rejected under 35 U.S.C. § 103, Applicant's arguments see "The relied upon references (i.e. Einhaus and Nory), either alone or in combination, fail to teach “discarding, by the terminal device, a first portion of the uplink data, the discarded first portion of the uplink data mapped to one or more time domain symbols of the plurality of time domain symbols before the start time domain symbol, and sending, by the terminal device, a second portion of the uplink data to the access network device using one or more time domain symbols of the plurality of time domain symbols starting from the start time domain symbol”.", filed 12/28/2021, with respect to Einhaus et al. US Pub 2018/0241499 (hereinafter “Einhaus"), and in view of Nary et al. US Pub 2016/02 78048 (hereinafter" Nary"), have been fully considered and are persuasive. The previous rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter

Claims 1-20 are allowed

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims identified in the “Allowable Subject Matter” above draw to different variations of a method and apparatus of uplink data in a wireless communication network. These claims contain the following bold-faced features which, when combined with other features in the claims, conventional techniques of record in the art fail failed to anticipate or render obvious.
The primary reason for the allowance of the Independent Claims 1, 6, 11, and 16 is the inclusion of the features, "discarding, by the terminal device, a first portion of the uplink data; and information bits in the front of the transport block". These features, as incorporated into the independent claims 1, 6, 11, and 16 is neither known from, nor rendered obvious by, the available prior art. Einhaus (US Pub 2018/0241499) describes using a portion of a subframe to transmit data ([0206]; Fig. 14A), Einhaus does not describe that data mapped to a whole subframe is partially discarded after detecting that only a portion of the subframe is available, as recited in Applicant’s amended claim 1. Nory (US Pub 2012/0147973) at Paragraph [0069] describes that “the encoded data can be mapped to the remaining subset of modulation symbols assigned for PUSCH transmission”, which appears to refer to rate matching on the data to match the data on resources corresponding to the available portion of the subframe, without discarding any data. Consequently, Einhaus and Nory, individually and as a whole do not teach the claim limitations “discarding, by the terminal device, a first portion of the uplink data; and information bits in the front of the transport block,” as combined with other features in amended independent claims 1, 6, 11, and 16..
Claims 2-5 depends on claim 1; claims 7-10 depends on claim 6; claims 12-15 depends on claim 11; claims 17-20 depends on claim 16; therefore, these claims are considered allowable on the basis as the parent claims as well as for the further limitations set forth. It is noted that all the limitations combined together as stated in Claims 1, 6, 11, and 16 are subjected for allowance and these same limitations are not subjected for allowance if claimed individually or any combination thereof except for the reason explicitly stated in current Claims 1, 6, 11, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 10:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUONG M NGUYEN/
Patent Examiner, Art Unit 2411



/GARY MUI/Primary Examiner, Art Unit 2464